DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed February 11, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHANG et al. U.S. Pub. 2018/0076485.
With respect to claim 1, ZHANG teaches an electrolyte for a lithium ion battery, the electrolyte comprising: a nonaqueous aprotic organic solvent; a lithium salt dissolved or ionized in the organic solvent (co-solvents of ethylene carbonate, dimethoxyethane, dioxlane; [0021]); wherein the organic solvent includes a cyclic carbonate, (co-solvents including ethylene carbonate; [0021]) an acyclic carbonate (co-solvents including dimethoxyethane, dioxlane; [0021]), and an acyclic fluorinated ether having the formula:                                             
    PNG
    media_image1.png
    106
    271
    media_image1.png
    Greyscale

Wherein the acyclic fluorinated either is:
                                      
    PNG
    media_image2.png
    154
    290
    media_image2.png
    Greyscale

Where R3 is hydrogen and R1 and R2 are fluoro-substituted C2-C6 alkyl group. See paragraph [0006]-[0007]. See specific examples, where R3 of the instant claim is embraced by polyethylene where n=1, and R1 and R2 are fluoro-substituted C2 alkyl group in Figure 2:
                                      
    PNG
    media_image3.png
    155
    402
    media_image3.png
    Greyscale

Also in Figure 2:
                                         
    PNG
    media_image4.png
    132
    303
    media_image4.png
    Greyscale

With respect to claim 2, the total number of carbon atoms in the acyclic fluorinated ether is 2, 3, 4, 5, 6, or 7 (2 carbons, see Fig. 2 above).  With respect to claim 3, wherein n = 0, wherein R1 is a perfluoromethyl group or a perfluoroethyl group, and wherein R2 is a perfluoromethyl group or a perfluoroethyl group.  See Fig. 2:
                                            
    PNG
    media_image5.png
    125
    274
    media_image5.png
    Greyscale


With respect to claim 4, wherein n = 1, R1 and R2 are each perfluoroethyl groups, and R3 is an ethylene group.  See Fig. 2:
                                       
    PNG
    media_image3.png
    155
    402
    media_image3.png
    Greyscale

With respect to claim 6, wherein the cyclic carbonate is at least one of ethylene carbonate, fluoroethylene carbonate, difluoro ethylene carbonate, or 3,3,3-trifluoropropylene carbonate, and wherein the acyclic carbonate is at least one of diethyl carbonate, dimethyl carbonate, or ethyl methyl carbonate (co-solvents including ethylene carbonate; [0021]).  With respect to claim 7, wherein the lithium salt comprises at least one of LiClO4, LiBF4, and/or LiPF6 [0022].  With respect to claim 8, wherein the organic solvent is substantially free of propylene carbonate (co-solvents including ethylene carbonate; [0021]).   
	Therefore, ZHANG anticipates the instant claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. U.S. Pub. 2018/0076485.
ZHANG teaches an electrolyte as described in the rejection hereinabove, including acyclic fluorinated ethers. Fig. 2. 
The reference does not teach that the acyclic fluorinated ether accounts for, by volume, 5-50% of the organic solvent (claim 5).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the acyclic fluorinated ether 5-50% by volume in ZHANG, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. U.S. Pub. 2018/0076485 in view of SAWA et al. U.S. Pub. 2013/0330609.
With respect to claim 9, ZHANG teaches an electrochemical cell for a lithium ion battery, the electrochemical cell comprising: the electrolyte including: the electrolyte comprising: a nonaqueous aprotic organic solvent; a lithium salt dissolved or ionized in the organic solvent (co-solvents of ethylene carbonate, dimethoxyethane, dioxlane; [0021]); wherein the organic solvent includes a cyclic carbonate, (co-solvents including ethylene carbonate; [0021]) an acyclic carbonate (co-solvents including dimethoxyethane, dioxlane; [0021]), and an acyclic fluorinated ether having the formula:                                             
    PNG
    media_image1.png
    106
    271
    media_image1.png
    Greyscale

Wherein the acyclic fluorinated either is:
                                      
    PNG
    media_image2.png
    154
    290
    media_image2.png
    Greyscale

Where R3 is hydrogen and R1 and R2 are fluoro-substituted C2-C6 alkyl group. See paragraph [0006]-[0007]. See specific examples, where R3 of the instant claim is embraced by polyethylene where n=1, and R1 and R2 are fluoro-substituted C2 alkyl group in Figure 2:
                                      
    PNG
    media_image3.png
    155
    402
    media_image3.png
    Greyscale

Also in Figure 2:
                                         
    PNG
    media_image4.png
    132
    303
    media_image4.png
    Greyscale
and wherein the total number of carbon atoms in the acyclic fluorinated ether is 2, 3, 4, 5, 6, or 7 (2 carbons, see Fig. 2 above).  With respect to claims 10-11, wherein n = 0, wherein R1 is a perfluoromethyl group or a perfluoroethyl group, and wherein R2 is a perfluoromethyl group or a perfluoroethyl group.  See Fig. 2:

    PNG
    media_image5.png
    125
    274
    media_image5.png
    Greyscale

With respect to claims 12-13, wherein n=1, R1 and R2 are each perfluoroethyl groups. and R3 is an ethylene group.  See Fig. 2:
                                       
    PNG
    media_image3.png
    155
    402
    media_image3.png
    Greyscale

With respect to claim 15, the limitation with respect to lithium ions being dissolved in the organic solvent not coordinating or form complexes with the acyclic fluorinated ether is reasonable to the expect in the prior art set forth as ZHANG teaches the same acyclic fluorinated ether (Fig. 2) and ethylene carbonate solvent [0021] set forth by Applicant.  Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to claim 16, the cyclic carbonate is at least one of ethylene carbonate. fluoroethylene carbonate, dilluoro ethylene carbonate, or 3,3,3- trifluoropropylene carbonate, and wherein the acyclic carbonate is at least one of diethyl carbonate. dimethvl carbonate, or ethyl methyl carbonate (co-solvents including ethylene carbonate; [0021]).  With respect to claim 17, wherein the lithium salt comprises at least one of LiClO4, LiBF4, and/or LiPF6 [0022].  With respect to claim 20, wherein the organic solvent is substantially free of propylene carbonate, vinylene carbonate, and ethylene sulfate (co-solvents including ethylene carbonate; [0021]).   



ZHANG does not expressly disclose: a negative electrode made of a graphite-based material; a positive electrode spaced apart from the negative electrode, the positive electrode including at least one transition metal oxide that can undergo the reversible intercalation of lithium ions (claim 9); acyclic fluorinated ether accounting for, by volume. 5-50% of the organic solvent (claim 14); the negative electrode comprises, by weight, greater than 50% graphite, and wherein the positive electrode comprises, by weight, greater than 50% layered lithium-nickel-cobalt-manganese oxide (claim 18); the acyclic fluorinated ether accounts for, by volume, 5-25% of the organic solvent, the cyclic carbonate accounts for, by volume, 10- 40% of the organic solvent, the acyclic carbonate accounts for, by volume. 60-80% of the organic solvent, and wherein the acyclic fluorinated ether, the cyclic carbonate, and the acyclic carbonate account for, by volume. 100% of the organic solvent (claim 19).  
	SAWA teaches that it is well known in the art to employ a negative electrode made of a graphite-based material [0261];  a positive electrode spaced apart from the negative electrode (separator; [0372]), the positive electrode including at least one transition metal oxide that can undergo the reversible intercalation of lithium ions ([0336]; claim 9).
	ZHANG and SAWA are analogous art of the same field of endeavor, namely fabricating fluorine based electrolytes.  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the graphite anode and lithium transition metal oxide cathode of SAWA, in the cell of ZHANG, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
	With respect to the acyclic fluorinated ether accounting for, by volume. 5-50% of the organic solvent (claim 14); the acyclic fluorinated ether accounts for, by volume, 5-25% of the organic solvent, the cyclic carbonate accounts for, by volume, 10- 40% of the organic solvent, the acyclic carbonate accounts for, by volume. 60-80% of the organic solvent, and wherein the acyclic fluorinated ether, the cyclic carbonate, and the acyclic carbonate account for, by volume. 100% of the organic solvent (claim 19), would have been obvious in ZHANG in view of SAWA, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
With respect to the negative electrode comprising, by weight, greater than 50% graphite, and wherein the positive electrode comprises, by weight, greater than 50% layered lithium-nickel-cobalt-manganese oxide (claim 18); would have been obvious in ZHANG in view of SAWA, as "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hakari et al. U.S. Pub. 2020/0328475 teaches acyclic fluorinated ether containing electrolytes. See paragraph [0025]. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Monique Wills whose telephone number is (571) 272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722